Citation Nr: 0614928	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain with intermittent muscle spasm, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


REMAND

The veteran served on active duty from December 1964 to 
December 1967 and from January 1968 to January 1977.

The veteran has been granted Social Security disability 
benefits.  In addition the most recent VA treatment records 
in the claims folder are dated in April 2004.  The RO must 
contact the VA Medical Center (VAMC) in Montgomery, Alabama 
and obtain all treatment records and records of treatment 
dated from April 2004 to the present.  The RO should also 
contact the Social Security Administration (SSA) and obtain 
all medical records related to the veteran's claim for Social 
Security disability benefits.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Because there is additional medical evidence to obtain this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should contact the VAMC in 
Montgomery, Alabama and obtain all 
treatment records and hospitalization 
records for the veteran dated from April 
2004 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact.

2.  The RO should contact the Social 
Security Administration and obtain all 
records related to the veteran's claim 
for disability benefits, including all 
medical records relied upon in making the 
decision to award benefits.

3.  Following the above, the RO should 
readjudicate the veteran's claims, to 
include specifically considering all 
evidence made part of the record since the 
RO last issued a supplemental statement of 
the case.  If any benefit sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


